DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1 recites the limitation “wherein the loop element has a first antenna conductor connected to the feeding portion and a second antenna conductor not connected to the feeding portion”, however, “a feeding portion” is not claimed, instead, there are two feeding portions (first and second) previously introduced in the claim and the claim should be amendment to be consistent with the specification (a feeding portion 3 of Fig. 1, page 5 of specification as filed) For example: “An antenna comprising: a feeding portion including a first feeding portion; a second feeding portion…”. For examination purposes it will be treated as the feeding portion 3 which includes a first feeding portion 1 and a second feeding portion 2 consistent with the original disclosure (a feeding portion 3 of Fig. 1, page 5 of specification as filed).  Appropriate correction is required. Claims 2-20 are included because of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. US Patent Application Publication 2008/0048867.
Regarding Claim 1, Oliver et al. teaches an antenna (Figs. 1, 2A, 2B, 7A, 9A, 9B) comprising: 
a feeding portion (DN1 at 911 & DN2 at 942 Fig. 9A Par. 0115) including: 
a first feeding portion (DN1 at 911 Fig. 9A Par. 0115); 
a second feeding portion (DN2 at 942 Fig. 9A Par. 0115); and 
a loop element (945 Fig. 9A Par. 0114) including a first end (911 Fig. 9A Par. 0114) and a second end (942 Fig. 9A Par. 0114), the first end being 
wherein the loop element has a first element portion (910+920 Fig. 9A Par. 0114) and a second element portion (930+940 Fig. 9A Par. 0114), which appear to face each other in a vertical direction in an elevation view as seen in a direction parallel with a horizontal plane (Fig. 9A), and 
wherein a first gap (951 Fig. 9A Par. 0114) is provided in a middle of the first element portion, and a second gap (952 Fig. 9A Par. 0114) is provided in a middle of the second element portion,
wherein the loop element has a first antenna conductor (910+940 Fig. 9A) connected to the feeding portion (DN1 at 911 & DN2 at 942 Fig. 9A) and a second antenna conductor (920+930 Fig. 9A), and 
wherein the first gap and the second gap are present between the first antenna conductor and the second antenna conductor (first & second gaps 951, 952 are present between 910+940 and 920+930 as seen in Fig. 9A).
Oliver et al. is silent on a second antenna conductor not connected to the feeding portion in the embodiment of Fig. 9A.
However, Oliver et al. teaches a second antenna conductor not connected to the feeding portion in the embodiment of Fig. 7A.
In this particular case, providing a single pair of driving node connected to a first antenna conductor out of two is common and well known in the art as evident by Oliver et al. which results in substantially the same magnetic field vector because it is more economical (Par. 0118).

Regarding Claim 2, Oliver et al. teaches wherein a virtual line passing through the first gap and the second gap is substantially parallel with a virtual plane orthogonal to the horizontal plane, when the antenna is seen in the direction parallel with the horizontal plane (Fig. 9A).
Regarding Claim 3, Oliver et al. teaches wherein the virtual line is substantially orthogonal to a longitudinal direction of at least one of the first element portion and the second element portion (Fig. 9A).
Regarding Claim 4, Oliver et al. teaches wherein the first element portion and the second element portion are substantially parallel with each other (Fig. 9A).
Regarding Claim 5, Oliver et al. teaches wherein the first gap is provided, in the middle of the first element portion, in a longitudinal direction of the first element portion (Fig. 9A), and the second gap is provided, in the middle of the second element portion, in a longitudinal direction of the second element portion (Fig. 9A).
Regarding Claim 6, Oliver et al. teaches wherein the first element portion and the second element portion are present in a same plane (same vertical plane as seen in Fig. 9A).
Regarding Claim 7, Oliver et al. teaches wherein the first element portion is present in a first plane, and the second element portion is present in a second plane substantially parallel with the first plane (parallel horizontal plane as seen in Fig. 9A).
Regarding Claim 8, Oliver et al. teaches wherein at least one of the first feeding portion and the second feeding portion is present in a third plane (third horizontal plane below the planes of 910+940 and 920+930 as seen in Fig. 9A).
Oliver et al. in the embodiment of Fig. 9A is silent on wherein at least one of the first feeding portion and the second feeding portion is present in a third plane between the first plane and the second plane.
However, Oliver et al. in the embodiment of Figs. 2A, 2B discloses the first and second feeding portions in a third plane between the first and the second planes.
In this particular case, providing the first and second feeding portions in a third plane between the first and the second planes is common and well known in the art as evident by Figs. 2A, 2B Oliver et al. which would result in reducing the overall size of the antenna.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide at least one of the first feeding portion and the second feeding portion of Oliver et al. in a third plane between the first plane and the second plane as a result effect in order to reduce the overall size of the antenna.
Regarding Claim 9, Oliver et al. as modified teaches wherein the third plane is substantially parallel with at least one of the first plane and the second plane (third plane of the feeds of Fig. 9A as modified in claim 8 with the feeds of Figs. 2A, 2B).
Regarding Claim 10, Oliver et al. teaches the antenna according to claim 1 as shown in the rejection above.
Oliver et al. is silent on wherein the loop element has an electrical length of approximately one wavelength of a frequency at which the antenna operates.
However, Oliver et al. discloses the correlation between the length of the antenna and frequency and wavelength of operation in Par. 0076.
In this particular case, it is common and well known in the antenna art to configure the antenna length based on the teachings of Oliver et al. in order to operate at 13.56 MHz which corresponds to a wavelength. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the antenna of Oliver et al. as a result effect in order to obtain a frequency of operation of 13.56 MHz at one wavelength. 
Regarding Claim 11, Oliver et al. teaches wherein the loop element includes a first element between the first feeding portion and the first gap (910 between DN1 and 951 Fig. 9A), a second element between the first gap and the second gap (920+930 between 951 and 952 Fig. 9A), and a third element between the second gap and the second feeding portion (940 between 952 and DN2 Fig. 9A).

However, Oliver et al. discloses the correlation between the length of the antenna and frequency of operation in Par. 0076.
In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna length based on the teachings of Oliver et al. in order to operate at a desired frequency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the antenna of Oliver et al. as a result effect in order to provide wireless communications in a desired frequency band of operation. 
Regarding Claim 13, Oliver et al. teaches an antenna-attached device (Figs. 1, 2A, 2B, 9A, 9B) comprising: 
a substrate (tag Par. 0011); and 
the antenna according to claim 1 (as shown in the rejection of claim 1 above) attached to the substrate.
Regarding Claim 15, Oliver et al. teaches the antenna according to claim 11 as shown in the rejection above.
Oliver et al. is silent on wherein the ratio (Le1/Le2) is 0.7 or more and 1.3 or less.

In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna length based on the teachings of Oliver et al. in order to operate at a desired frequency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the antenna of Oliver et al. as a result effect in order to provide wireless communications in a desired frequency band of operation. 
Regarding Claim 16, Oliver et al. teaches the antenna according to claim 11 as shown in the rejection above.
Oliver et al. is silent on wherein the ratio (Le1/Le2) is 0.8 or more and 1.2 or less.
However, Oliver et al. discloses the correlation between the length of the antenna and frequency of operation in Par. 0076.
In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna length based on the teachings of Oliver et al. in order to operate at a desired frequency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the antenna of Oliver et al. as a result effect in order to provide wireless communications in a desired frequency band of operation. 
Regarding Claim 17, Oliver et al. teaches wherein the antenna is capable of transmitting and receiving electromagnetic waves in a Ultra High Frequency (UHF) band (UHF Abstract, Par. 0056).
Regarding Claim 18, Oliver et al. teaches wherein the antenna is capable of transmitting and receiving electromagnetic waves in three bands (Par. 0012, 0013), including 0.698 GHz to 0.96 GHz (900 MHz Par. 0012), and 2.4 GHz to 2.69 GHz (2.4 GHz Par. 0012).
Oliver et al. is silent on 1.71 GHz to 2.17 GHz.
However, Oliver et al. discloses the correlation between the length of the antenna and frequency of operation in Par. 0076.
In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna length based on the teachings of Oliver et al. in order to operate at a desired frequency band such as 1.71 GHz to 2.17 GHz. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the antenna of Oliver et al. as a result effect in order to provide wireless communications in a desired frequency band of operation from 1.71 GHz to 2.17 GHz. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. US Patent Application Publication 2008/0048867 and Li et al. US Patent Application Publication 2009/0146902 (cited by applicant).
Regarding Claim 12, Oliver et al. teaches the antenna according to claim 1 as shown in the rejection above.

However, Li et al. discloses the addition of a matching circuit to the antenna (Par. 0005).
In this particular case, a matching circuit is common and well known in the antenna as evident by Li et al. in order to improve the return loss of the antenna to be acceptable (Par. 0005).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna of Oliver et al. with a matching circuit including an inductance and a capacitance is provided between the first feeding portion and the second feeding portion based on the teachings of Li et al. as a result effect in order to improve the antenna performance by tuning the return loss to be acceptable.
Claims 14, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. US Patent Application Publication 2008/0048867 and Suenaga et al. US Patent Application Publication 2016/0118708 (cited by applicant).
Regarding Claim 14, Oliver et al. teaches the antenna according to claim 1 as shown in the rejection above.
Oliver et al. is silent on an antenna-attached window glass for a vehicle comprising: a glass plate for a vehicle-use window; and the antenna according to claim 1 attached to the glass plate.

In this particular case, providing an antenna on a windshield of an automotive vehicle is common and well known in the art as evident by Suenaga et al. in order to provide wireless communications for the vehicle.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna of Oliver et al. on a glass plate for a vehicle-use window attaching the antenna to the glass plate as taught by Suenaga et al. in order to provide wireless communications for the vehicle.
Regarding Claim 19, Oliver et al. as modified teaches wherein the glass plate is a windshield (automotive windshield glass 102 Fig. 1A Par. 0035).
Regarding Claim 20, Oliver et al. as modified teaches the antenna-attached window glass according to claim 14 as shown in the rejection above.
Oliver et al. is silent on wherein the glass plate is attached to a window frame of the vehicle at an angle that is more than 0 degrees and that is equal to or less than 90 degrees with respect to the horizontal plane.
However, Suenaga et al. teaches wherein the glass plate is attached to a window frame (103 Fig. 1A Par. 0036, 0043) of the vehicle at an angle that is more than 0 degrees and that is equal to or less than 90 degrees with respect to the horizontal plane (angle range between 20 and 75 degrees Par. 0142-0149).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to attach the glass plate of Oliver et al. to a window frame of a vehicle at an angle between 0 and 90 degrees based on the teachings of Suenaga et al. as a result effect in order to obtain the best antenna performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/           Supervisory Patent Examiner, Art Unit 2845